NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
COGNEX CORPORATION AND COGNEX
TECI~INOLOGY & INVESTMENT CORPORATION,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND o
MVTEC SOFTWARE GMBH AND MVTE€, LLC,
In,tervenors.
2011-1098
011 appeal from the United States Ir1ternati0na1 Trade
Commission in Investigation No. 337-TA-680.
ON MOTION
ORDER
Upon consideration of John W. Pint’s motion to with-
draw aS counsel for Cognex Corp01'ation and C0gnex
Technology & InveStment C0rp0ration,
IT ls ORDERED THAT:

COGNEX coRP v_ ITc
The motion is g'ranted.
FOR THE COURT
NAY 2 4 2011 /s/ Jan H0rba1y
Date J an Horbaly
cc: Steven M. Baue1', Esq.
John W. Pint, Esq.
C1i11t A. Gerdine, Esq.
MattheW B. Lowrie, ESq.
C1erk
§
§§-»
me
11
B'i’¢-¢,
r"oj
eng
§
935
2
EALS FOR
RCU\T
321 mw 24 2011
JANHDRBAl.Y
C|.EM
lo